                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DIVISION
                                 No. S:20-CV-401-D



COLORADO BANKERS LIFE                           )
INSURANCE COMPANY,                              )
                                                )
                                  Plaintiff,    )
                                                )
                     v.                         )               ORDER
                                                )
INTRALAN INVESTMENTS LIMITED,                   )
                                                )
                                  Defendant.    )


       The court has reviewed the record and the governing law. After considering plaintiff's

motion to consolidate [D.E. 21], and plaintiff/counter-defendant's partial motion to dismiss the

second and third counterclaims [D.E. 17], the motions are DENIED as meritless. Whether the

counterclaims will survive a motion for summary judgment is an issue for another day.

       SO ORDERED. This 2.0 day of July 2021.




                                                      J ~ C. DEVEll m
                                                      United States District Judge




          Case 5:20-cv-00401-D Document 26 Filed 07/20/21 Page 1 of 1
